Exhibit 99.6 SINSIN RENEWABLE INVESTMENT LIMITED UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE30, 4 AND 201 3 INDEX TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Unaudited Interim Condensed Consolidated Statements of Profit or Loss and Other Comprehensive Income 2 Unaudited Interim Condensed Consolidated Balance Sheets 3 Unaudited Interim Condensed Consolidated Statements of Changes in Equity 4 Unaudited Interim Condensed Consolidated Statements of Cash Flows 5 Notes to the Unaudited Interim Condensed Consolidated Financial Statements 6 1 UNAUDITED INTERIM CONDENSED CONSOLIDATED STATEMENTS OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME FOR THE SIX-MONTHS ENDED JUNE 30, 2014 AND THE PERIOD FROM MAY 8, 3 (DATE OF INCORPORATION) TO JUNE 30, 2013 Six-months ended June 3 0, From May 8 to June 3 0, I n Euro 4 Revenues (note 7) 4,972,940 - Cost of sales ) - Gross profit 2,177,512 - Other income 18,000 - Administrative expenses ) - Other expenses ) - Operating income - Finance costs (note 8) ) - Loss before income taxes ) - Income taxes (note 4) ) - L oss for the period ) - Other comprehensive income for the period - - Total comprehensive income for the period ) - The accompanying notes form part of these u naudited i nterim c ondensed consolidated financial statements. 2 UNAUDITED INTERIM CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 201 4 AND DECEMBER 31, 2013 As of June 30, As of December 31 , I n Euro 4 3 ASSETS: Property, plant and equipment Goodwill Other non-current assets Deferred tax assets TOTAL NON-CURRENT ASSETS CURRENT ASSETS: Trade and other receivables (note 3) Cash and cash equivalents TOTAL CURRENT ASSETS TOTAL ASSETS LIABILITIES AND EQUITY CURRENT LIABILITIES: Income tax payables Borrowings (note 5) Trade and other payables (note 6) TOTAL CURRENT LIABILITIES NON-CURRENTLIABILITIES: Other non-current liabilities Deferred tax liabilities TOTAL NON-CURRENT LIABILITIES TOTAL LIABILITIES EQUITY: Share Capital Accumulated losses ) ) TOTAL EQUITY ) ) TOTAL LIABILITIES AND EQUITY The accompanying notes form part of these unaudited i nterim c ondensed consolidated financial statements. 3 UNAUDITED INTERIM CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY FOR THE SIX-MONTHS ENDED JUNE 30, 201 4 AND THE PERIOD FROM MAY 8, 3 (DATE OF INCORPORATION) TO JUNE 30, 2013 I n Euro Share Capital Accumulated Losses Total 　 　 　 　 　 Balance at May 8, 2013 (date of incorporation) - - - 　 　 　 　 　 Changes in equity for the period Loss for the period - - - Other comprehensive income - - - Total comprehensive income - - - Issuance of shares - 　 Balance at June 30 , 2013 - 　 　 　 　 　 　 　 　 　 　 Balance at January 1, 4 ) ) 　 Changes in equity for the period Loss for the period - ) ) Other comprehensive income - - - Total comprehensive income - ) ) Balance at June 30, 2014 ) ) The accompanying notes form part of these unaudited i nterim c ondensed consolidated financial statements. 4 UNAUDITED INTERIM CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX-MONTHS ENDED JUNE 30, 201 4 AND THE PERIOD FROM MAY 8, 3 (DATE OF INCORPORATION) TO JUNE 30, 2013 Six-months ended June 3 0, From May 8 to June 3 0, In Euro 4 3 Cash flows from operating activities Loss before taxation ) - Adjustments for: Depreciation - Finance costs - Changes in: Trade and other receivables - Trade and other payables - Cash generated from operating activities - Tax paid ) - Net c ash generated from operating activities - Cash flows from investing activities Purchase of property, plant and equipment ) - Advances to a related party ) - Net cash used in investing activitie s ) - Cash flows from financing activities Interest paid ) - Issuance of shares - Net cash (used in)/generated from financing activities ) Net ( decrease )/increase in cash and cash equivalents ) Cash and cash equivalents at beginning of the period - Cash and cash equivalents at end of the period The accompanying notes form part of these unaudited i nterim c ondensed consolidated financial statements. 5 NOTE 1— REPORTING ENTITY Sinsin Renewable Investment Limited (the “Company”) was incorporated on May 8, 2013. The address of its registered office is Strand Towers, Floor 2, 36, The Strand, Sliema SLM 1022, Malta. At June 30, 2013, the Company was a wholly-owned subsidiary of Sinsin Euro Solar Asset Limited Partnership (“Sinsin Euro”), which was a subsidiary of Xinxing Pipes Ductile Iron Pipes Co., Ltd (“Xinxing Pipes”) . On December 1, 2014, 100% of the Company’s shares were purchased by Solar Power, Inc. (“SPI”) , an entity whose common stock is traded on the Over the Counter Bulletin Board in the United States . These interim condensed consolidated financial statements comprise the Company and its subsidiaries (collectively the “Group”). The Group’s principal activities are the development, investment and operation of Photovoltaic parks through four indirectly wholly-owned subsidiaries in Greece (the “Operating Subsidiaries”). NOTE 2— BASIS OF PREPARATION OF FINANCIAL STATEMENTS These interim condensed consolidated financial statements have been prepared in accordance withInternational Accounting Standards (IAS)34 “Interim Financial Reporting” issued by the International Accounting Standards Board (“IASB”). They do not include all the information required for a complete set of financial statements prepared in accordance with International Financial Reporting Standards (“IFRSs”). However, selected explanatory notes are included to explain events and transactions that are significant to an understanding of the changes in the Group’s financial position and performance since the consolidated financial statements for the period from May 8, 2013 (date of incorporation) to 31 December 2013. IASB has issued a number of amendments to IFRSs and interpretations and new standards that are first effective for the accounting period beginning on January1, 2014. These developments have had no material impact on the contents of these condensed consolidated interim financial statements. Except for these developments, the accounting policies applied by the Company in these interim condensed consolidated financial statements are the same as those applied by the Company in its annual consolidated financial statements for the period from May 8, 2013 (date of incorporation) to December 31, 2013. The Group has not applied any new standard or interpretation that is not yet effective for the current accounting period. The interim condensed consolidated financial statements were authorized for issue by the Board of Directors of the Companyon February 13, 2015. The preparation of financial statements in conformity with IFRS requires the use of certain critical accounting estimates. It also requires management to exercise its judgment in the process of applying the Company’s accounting policies. Actual results could differ from those estimates and such differences could affect the results of operations reported in future periods. The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Group incurred a loss of Euros 738,899 during the period. As at June 30, 2014, the Group had net current liabilities and net liabilities of Euros 64,273,548 and Euros 6,585,818 respectively. In view of these circumstances, the directors have given careful consideration to the future liquidity and performance of the Group and its available sources of finance in assessing whether the Group will have sufficient financial resources to continue as a going concern. The directors believe the Group will generate sufficient cash flow and continue as a going concern on the basis that SPI, the Group’s parent company since December 1, 2014, has undertaken to provide financial support to the Group to the extent necessarily enabling it to meet its liabilities as and when they fall due prior to December 31, 2015. Accordingly, the consolidated financial statements have been prepared on a going concern basis. NOTE 3 —TRADE AND OTHER RECEIVABLES As of June 30, As of December 31 , I n Euro 4 3 　 Trade receivables Value added tax recoverable Prepayment and other receivables Total Trade receivables represent amount due from Lagie S
